297 Ga. 471
FINAL COPY

      S14Y1306, S14Y1307. IN THE MATTER OF WAYNE PETER
                      MERISOTIS (two cases).

      PER CURIAM.

      This disciplinary matter is before the Court on Notices of Discipline

seeking the disbarment of Wayne Peter Merisotis (State Bar No. 502510). The

State Bar attempted to serve Merisotis personally at the address listed with the

State Bar, but the sheriff filed a return of service non est inventus. The State Bar

then properly served Merisotis by publication pursuant to Bar Rule 4-203.1 (b)

(3) (ii); however, Merisotis failed to file Notices of Rejection. Therefore, he is

in default, has waived his rights to an evidentiary hearing, and is subject to such

discipline and further proceedings as may be determined by this Court. See Bar

Rule 4-208.1 (b). This Court previously entered orders of suspension for

Merisotis’s failure to respond to the Notices of Investigation. See In the Matter

of Merisotis, S14Y0547, S14Y0548 (Jan. 3, 2014).

      The facts, as deemed admitted by virtue of Merisotis’s default, show that

Merisotis, who was admitted to the Bar in 1993, was retained in 2012 by two

clients to represent them in separate criminal matters. In the course of both
representations, Merisotis provided untruthful and misleading information to the

clients regarding the representation that he would provide. He also failed to act

with reasonable diligence and promptness, to reasonably consult with his clients,

to inform his clients of the status of their cases, to comply with the clients’

reasonable requests for information, to withdraw from the representations, and

to respond to either Notice of Investigation. Additionally, Merisotis failed to

appear at hearings in one client’s case, and although he did respond to the Office

of General Counsel during its informal investigation into one client’s grievance,

he provided untruthful and misleading information regarding the amount of his

communications with that client. Finally, Merisotis failed to file sworn, written

responses to the Notices of Investigation as required by Bar Rule 4-204.3.

      Based on these facts, the Investigative Panel found probable cause to

believe that Merisotis violated Rules 1.3, 1.4, and 9.3, of the Georgia Rules of

Professional Conduct found in Bar Rule 4-102 (d). Additionally, it found

probable cause to believe that he violated Rules 1.16 and 8.4, and we agree that

the record supports a finding that his conduct violates Rules 1.16 (a) (1) and 8.4

(a) (4). The maximum sanction for a violation of Rules 1.3 and 8.4 is

disbarment, and the maximum sanction for a violation of Rules 1.4, 1.16, and

                                        2
9.3 is a public reprimand.

      In each case, the Investigative Panel considered as an aggravating factor

that the existence of the other disciplinary matter showed multiple offenses and

a pattern of misconduct. Although the Investigative Panel also considered

Merisotis’s failure to respond to the Notices of Investigation as an aggravating

factor, we deem it inappropriate to consider this factor as an aggravating factor

where Merisotis has been charged with a violation of Rule 9.3 for that same

failure. Nevertheless, having reviewed the record, we conclude that disbarment

is the appropriate sanction in these matters.

      Accordingly, it is hereby ordered that the name of Wayne Peter Merisotis

be removed from the rolls of persons authorized to practice law in the State of

Georgia. Merisotis is reminded of his duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.

                             Decided July 6, 2015.

      Disbarment.

      Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant

General Counsel State Bar, for State Bar of Georgia.



                                        3